Rule 607. Who May Impeach a WitnessAny party, including the party that called the witness, may attack the witness’s credibility. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1934; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The traditional rule against impeaching one's own  witness is abandoned as based on false premises. A party does not hold  out his witnesses as worthy of belief, since he rarely has a free choice  in selecting them. Denial of the right leaves the party at the mercy of  the witness and the adversary. If the impeachment is by a prior  statement, it is free from hearsay dangers and is excluded from the  category of hearsay under Rule 801(d)(1). Ladd, Impeachment of One's Own  Witness—New Developments 4 U.Chi.L.Rev. 69 (1936); McCormick §38; 3  Wigmore §§896–918. The substantial inroads into the old rule made over  the years by decisions, rules, and statutes are evidence of doubts as to  its basic soundness and workability. Cases are collected in 3 Wigmore  §905. Revised Rule 32(a)(1) of the Federal Rules of Civil Procedure allows any party to impeach a witness by means of his deposition, and  Rule 43(b) has allowed the calling and impeachment of an adverse party  or person identified with him. Illustrative statutes allowing a party to  impeach his own witness under varying circumstances are Ill.Rev.  Stats.1967, c. 110, §60; Mass.Laws Annot. 1959, c. 233 §23; 20  N.M.Stats. Annot. 1953, §20–2–4; N.Y. CPLR §4514 (McKinney 1963); 12 Vt.Stats. Annot. 1959, §§1641a, 1642.  Complete judicial rejection of the old rule is found in United States v.  Freeman, 302 F.2d 347 (2d Cir. 1962). The same result is reached in Uniform Rule 20;  California Evidence Code §785; Kansas Code of Civil Procedure §60–420.  See also New Jersey Evidence Rule 20. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 607 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.